Citation Nr: 1128124	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for right shoulder rotator cuff damage.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Whether new and material evidence has been received to reopen a service connection claim for a low back disorder, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal.  The Veteran testified at an RO hearing in May 2008.  A transcript is of record.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record shows that the Veteran served in the Navy during the Vietnam era aboard the USS Floyd B. Parks, but that he did not serve incountry in the Republic of Vietnam.

2.  Based upon the preponderance of the competent and probative evidence of record, a skin disorder is not related to active military service or any incident thereof, to include herbicide exposure.

3.  Based upon the preponderance of the competent and probative evidence of record, left ear hearing loss is not related to active military service or any incident thereof, and was not manifested to a compensable degree within one year after discharge from service.

4.  Based upon the preponderance of the competent and probative evidence of record, tinnitus is not related to active military service or any incident thereof, and was not manifested to a compensable degree within one year after discharge from service.

5.  In a February 1994 rating decision, the RO denied service connection for a back disability.  The Veteran did not appeal that rating decision, and it became final.

6.  Evidence received since the final February 1994 RO decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

7.  In a May 2008 written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his service connection claims for right shoulder rotator damage, right ear hearing loss, and PTSD.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by service, nor is it a result of in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Left ear hearing loss was not incurred in or aggravated by service, and left ear hearing loss as an organic disease of the nervous system cannot be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  Tinnitus was not incurred in or aggravated by service, and tinnitus as an organic disease of the nervous system cannot be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

4.  New and material evidence to reopen the claim of entitlement to service connection for a low back disorder has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for right shoulder rotator cuff damage have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

6.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

7.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In March 2006 and April 2006 VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claims and its duty to assist him in substantiating his claims under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decisions dated in March 2007, January 2008 SOC, and August 2008 SSOC explained the basis for the RO's actions, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with this notice in the letters dated in March and April 2006.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The record shows that the Veteran apparently applied for Social Security Administration (SSA) benefits in 1994 (per a letter sent to VA from his attorney); but was denied (since the Veteran reported zero income from SSA in May 1995).  During that time frame the Veteran reported that he had stopped working because of his back.  He also had complaints with respect to the knee and underwent right knee surgery in June 1994.  The Veteran was granted VA non-service connected disability pension benefits in April 1995 with respect to the lumbar spine, shoulder, and knee disabilities.  The medical records were negative with respect to hearing loss, tinnitus, or skin disorders at that time.  Thus, the Board finds that any supporting documents to the SSA decision are not relevant to the disabilities addressed in this decision below.

The Veteran was afforded a VA examination in September 2006 addressing the hearing loss and tinnitus disabilities.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The September 2006 VA examination addressed the Veteran's complaints of functional impairment.  Specifically, the Veteran reported difficulty hearing his wife and hearing on the telephone.  A March 2006 letter from a private doctor also notes that the Veteran's wife complained because he turned the television volume up too loud due to his hearing loss.  This evidence is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b). 

The RO did not afford the Veteran a VA examination for the skin disability claim, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  Although the Veteran is shown to have current skin disorders, there is no evidence of a relationship between any of the skin disorders and service, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition to the foregoing, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  By current regulation, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  

Most of the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009).  The most recent issuance by the Secretary has added ischemic heart disease, Parkinson's disease, and hairy cell leukemia to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).  

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Skin Disorder

The Veteran contends that he has a present skin disorder as result of his service in the Navy, to include as due to Agent Orange exposure aboard the USS Floyd B. Parks.  He testified at the May 2008 RO hearing that he does not know what the skin condition is but his doctor has given him antibiotic shampoos for his head.  He also described itchy blisters on the left foot.  He indicated that he was not out in the brush but when the airplanes sprayed the foliage the Agent Orange would settle into the ship and they would wash it off with the fire hoses.  In addition to claiming exposure to herbicides on the Navy ship, he stated that he was on shore in Vietnam "a lot" either on liberty or once when he went out on a boat in the tributary to pick up a dead body on the beach.  

His DD Form 214 shows the Veteran served in the US Navy aboard the USS Floyd B. Parks (DD884) and that he had 2 years, 11 months, and 7 days of Foreign and/or Sea Service.  His personnel records further show that he earned, in pertinent part, the Armed Forces Expeditionary Medal (Vietnam) for intermittent service aboard the USS Floyd B. Parks from June 1965 to October 1965.

The Veteran submitted an Internet article on the history of the USS Floyd B. Parks, which noted that it participated in the Vietnam conflict in the late 1960s and was regularly stationed in the Vietnam area. 

The Veteran's representative submitted a statement on a June 2011 Appellant's Brief noting that the Veteran was not physically on the ground in Vietnam.  The representative noted that the Veteran served aboard the USS Floyd B. Parks and that evidence showed the ship was stationed in Vietnam.

Under the law and the facts in this case, the Veteran is not presumed to have been exposed to Agent Orange based on his service in the Navy.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The interpretation of the quoted language has been the subject of extensive litigation.  The U.S. Court of Appeals for the Federal Circuit has held that, in order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of that country.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  The Veteran served during the Vietnam era on a ship in the waters off the coast of Vietnam.

The evidentiary record does not establish that the Veteran served onshore in the Republic of Vietnam.  His receipt of the Armed Forces Expeditionary Medal for his service aboard the USS Floyd B. Parks does not establish service inland in the Republic of Vietnam.  Indeed, this medal was awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as to those who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  Therefore, receipt of this medal is not per se verification of service in Vietnam.  While the Veteran testified that he was onshore in Vietnam "a lot" the personnel records do not confirm this.  Moreover, there is no record that the Veteran was involved in retrieving a dead body off of the beach.  In addition, the Veteran's representative later conceded that the Veteran, in fact, was never physically on the ground in Vietnam, in Appellant's Brief.  There is no presumption of exposure to herbicides with respect to the Veteran's service aboard the USS Floyd B. Parks; nor is there any corroborative evidence that herbicide agent was sprayed on or near the USS Floyd B. Parks during the Veteran's service on the ship.  For these reasons, the Veteran is not shown to have been exposed to herbicide agents during his service in the Navy; nor is he presumed to have been so exposed.

The STRs show the Veteran was treated for a rash over the body and a fever in April 1962.  He was diagnosed with rubella and responded well to supportive therapy.  There are no other findings or treatment regarding the skin in service.  Clinical evaluation of the skin at discharge from service was negative in June 1966.  

After service, general VA examination reports dated in November 1990 and April 1995 show that the skin was clear and free of rash.

In May 2003, a VA physician note shows a finding of skin rash on the soles of the feet treated in the past with steroids.  There also were pimples on the back of the neck in the hairline with pustules present.  On physical examination, however, there was no rash or lesion in the area observed or palpated.  The impression was dyshydrotic eczema.  A May 2004 VA physician note also shows the Veteran had a past medical history of fungus on the feet.

In addition to these skin problems, an October 2004 VA gastroenterology consult shows the Veteran had erythematous perianal skin.  The assessment was pruritis ani.  A January 2006 VA ambulatory general surgery note shows the Veteran's skin was very sensitive and he had pain in the mid and upper abdomen.  On physical examination, he had a punctuate rash all over the abdomen and upper thighs and his skin was sensitive to touch.  It was noted that he was status post left hernia repair in January 2006.  A February 2006 VA medical record shows a questionable finding of basal cell carcinoma of the cheek; and a March 2006 VA medical record shows the Veteran had an excision (removal) of skin cancer on the left cheek.

Upon review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a skin disorder.

As there is no probative evidence that the Veteran was exposed to herbicides in service, none of present skin conditions are presumed to be due to herbicide exposures.  There also is no evidence that any of the chronic skin conditions are otherwise related to or first manifested in service.  The Veteran was treated once in 1962 for a skin rash associated with rubella but there is no subsequent treatment shown and at discharge from service, the skin was found to be normal.

The skin also was shown to be normal on VA examination in November 1990 and April 1995.  It was not until 2003, 37 years after the Veteran's discharge from service and 41 years after he was treated for rubella, that he was diagnosed with and began to receive treatment for dyshydrotic eczema.  There is no evidence of any relationship between this finding and the Veteran's military service.  His other skin disorders, namely the pruritis ani, post hernia repair rash in January 2006, or skin cancer on the left cheek in March 2006, also are not shown to have any relationship to the Veteran's time in the Navy aboard the USS Floyd B. Parks.  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's assertion that he has a rash on his skin is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  As noted, the Veteran has presented contradictory statements regarding his exposures to Agent Orange in service and whether or not he served inland in Vietnam.  Namely, he testified that he was onshore "a lot" while his representative acknowledged on the June 2011 Appellant's Brief that he was never physically in Vietnam.  

While he appears to be sincere in his beliefs, in light of these factors, any current statements to the effect that he has a skin disorder which has been present since service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints of a skin disorder for the approximately 40 years since service, is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the current skin disorders to any event in service.  Accordingly, an association between any present skin disorder and military service is not established by either the competent evidence or the Veteran's own statements.

As to his contention that he has a skin disorder which was caused by exposure to herbicides in military service, there is no objective evidence supporting a finding that the Veteran was exposed to herbicides in service, or that his present skin disorders have any relationship to his service.  Moreover, resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, supra.  However, a skin disorder requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions as to cause or etiology.  

Because the preponderance of the evidence is against the claim for service connection for a skin disorder to include as secondary to exposure to herbicides, the benefit-of-the-doubt doctrine is inapplicable, and the claim on all bases must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


C.  Left Ear Hearing Loss and Tinnitus

The Veteran contends that he has left ear hearing loss and tinnitus as a result of exposure to acoustic trauma during his service in the Navy aboard the USS Floyd B. Parks.  Specifically, he stated in April 2006 that he was exposed to high-pitched noises from pump shafts and steam leaks.  He also stated that all personnel attached to duty were required to help with rearmament during bombarding the beach in Vietnam.  At the May 2008 RO hearing, he testified that he was a Machinist Mate aboard ship and worked in the engineering department.  He indicated that he was exposed to noise from high speed engines, pumps, and steam.  He also recalled the noise from guns going off that would shake the whole ship.  He said he never wore ear plugs.  

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane"). Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking. YT v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears. Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin." 59 Fed. Reg. 17,297 (April 12, 1994).

The service personnel records show that the Veteran served in the U.S. Navy aboard the USS Floyd B. Parks.  His military occupational specialty (MOS) is not listed  but the related civilian occupation is Cadet, Engineer.  The Veteran's testimony is consistent with service on a Navy ship.  Therefore, the Board will concede that the Veteran was exposed to acoustic trauma in service. 

The claim for right ear hearing loss is withdrawn and dismissed below.  Thus, the determinative issue is whether the Veteran has left ear hearing loss and tinnitus as a result of this noise exposure.  

The STRs show that the February 1962 enlistment audiogram (converted from American Standards Association, Inc. (ASA) to International Standards Organization (ISO)) shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
-
0

Another audiogram at entry into service in March 1962 notes findings demonstrating a significant shift in hearing thresholds; but it was noted that the audiogram machine was inoperable.  At the June 1966 discharge examination report, whispered voice and spoken voice testing was 15 out of 15.

After service, a November 1990 general VA examination report is negative for any findings or complaints of hearing loss or tinnitus.  An April 1995 general VA examination report notes that the Veteran had good conversational hearing.

The first post-service audiogram of record is a private uninterpreted audiogram dated in March 2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
35
25
65
90

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  The assessment was bilateral sensorineural hearing loss with a noise-induced component.  The audiologist commented in a separate letter dated in March 2006 that the Veteran was 63 years of age and complained of some difficulty hearing.  Specifically, his wife said that he turned up the volume on the television too loud.  Although he had not been having pain, pressure, or drainage from the ears, he did have chronic ringing.  He had a fair amount of noise exposure through his occupation and did not always use hearing protection.  Review of systems was positive for hearing loss and tinnitus, in pertinent part.

A September 2006 VA examination report shows that the STRs were reviewed and it was noted by the examiner that the Veteran had normal hearing thresholds for VA purposes at entry into service, and that the separation hearing examination also was normal using the 15/15 spoken voice test.  The Veteran reported having hearing loss and tinnitus.  Specifically he had difficulty hearing his wife when she was on his left side and difficulty hearing on the telephone.  With respect to noise exposure in service, the Veteran served in the Navy from 1962 to 1966 in engine rooms with noise from machinery and pumps.  He was on the ship when it bombarded a beach with big guns and he did not have hearing protection.  Following separation from service, he worked as a painter in an auto body shop for 8 to 10 years.  There was noise from paint guns and sanding machines, without hearing protection.  Following this he was a truck driver until 1990.  Recreational noise included hunting every year without hearing protection.  

On the authorized VA audiological evaluation in September 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
30
50
85

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The Veteran reported having constant left ear tinnitus of unknown onset.  The examiner found that the Veteran had a left ear mild sloping to severe sensorineural hearing loss from 2000 to 8000 Hz.  Word recognition was good.  The examiner commented that the service records showed normal hearing at enlistment and separation.  The examiner further noted that the Veteran had civilian occupational and recreational noise exposure without hearing protection.  Thus, the examiner determined that the left ear hearing loss and tinnitus were less likely than not due to military noise exposure.

The Veteran testified in May 2008 that he experienced a ringing in his ears after the guns went off on the ship in service.  Sometimes if he yawned the ear would clear up a bit, but the ringing would always stay there.  He said he had complained to the corpsmen on the ship about the buzzing in his ears, but there was no doctor aboard the ship.  He further indicated that the tinnitus never went away since he was aboard the ship.  He stated that he did not pay much attention to the hearing loss because everyone spoke loudly to one another because of the noises on the ship; so he was not sure whether his hearing was decreased at that point.  

At first, he stated that he was unaware of any exposure to hazardous noises after he was discharged from the service.  However, later he testified that he went hunting "quite a bit" but that he was right-handed so he always shot on the right side of his head.  He also stated that he wore shooting muffs when he was with someone who was shooting (not when he was shooting, as he found that the noise was louder when someone else was shooting).  He stated that he did not have much noise exposure working at the body shop or on his trucking job.

The Veteran's assertions that he has had tinnitus since service and that he has left ear hearing loss are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board must now consider the credibility of such evidence.  The Veteran has presented contradictory statements regarding the onset of his tinnitus and his exposure to noise after service.  Specifically, on the September 2006 VA examination report, he indicated that he did not know when his tinnitus started.  However, in the May 2008 RO hearing, the Veteran stated that he had had tinnitus since his military service.  Further, he testified that he was not aware of any post-service noise exposure but later admitted to hunting "quite a bit" without hearing protection unless someone else was shooting.  He stated that he did not have any significant occupational noise exposure.  However, the September 2006 VA examination report shows that the Veteran was actually exposed to noise from paint guns and sanding instruments without hearing protection, in addition to noise exposure from hunting every year with no hearing protection.

While he is appears sincere in his beliefs, in light of these factors, any current statements to the effect that he has had left ear hearing loss and tinnitus since service, while competent, are not deemed to be credible.  Even though he had exposure to acoustic trauma in service, the medical evidence does not show any findings of hearing loss or tinnitus until 2006, which is 40 years after discharge from service.  The Veteran is not entitled to presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309, as the first diagnosis of hearing loss and tinnitus was not until many years after service.  The record also does not show any probative evidence of chronic symptomatology of hearing loss and tinnitus since service.  General VA examination reports dated in November 1990 and April 1995 do not mention any complaints of hearing loss or tinnitus.  The April 1995 VA examination report specifically noted that the Veteran had good conversational hearing.  Even though tinnitus is a subjective disorder, the Veteran did not complain of tinnitus on either examination report.  It was not until 2006 that he said he had tinnitus.   Therefore, the absence of documented complaints of tinnitus or hearing loss for the 40 years since service is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  

Moreover, there are no competent opinions relating the current hearing loss and/or tinnitus to service.  The March 2006 private doctor found that the Veteran's hearing loss was noise-induced, but did not relate this disability to noise exposure service.  On the contrary, the doctor noted that the Veteran had a fair amount of post-service occupational noise exposure and did not always use hearing protection.  The VA medical opinion of record addressing the etiology of the hearing loss and tinnitus disabilities found that there was no relationship between these disabilities and service.  The examiner did not expressly provide a rationale but noted that there were no findings of hearing loss in service and that the Veteran had civilian occupational and recreational noise exposure without hearing protection.  While a finding of hearing loss disability in service should not be the only determinative factor in finding that there is no relationship between the present hearing loss and service, the examiner also relied on the fact that the Veteran had post-service occupational and recreational noise exposure.  

Accordingly, an association between the present left ear hearing loss and tinnitus disabilities is not established by either the competent evidence or the Veteran's own statements.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's left ear hearing loss and tinnitus service connection claims.  Because the preponderance of the evidence is against the claims for service connection for left ear hearing loss and tinnitus, the benefit-of-the-doubt doctrine is inapplicable, and the claims on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  New and Material Evidence for Back Disorder

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, supra, aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  The RO originally denied service connection for a low back disorder in February 1991, on the basis that there was no evidence of continuity of a low back disability since service.  A February 1994 rating decision denied the service connection claim for a low back disability on the basis that the Veteran had not submitted new and material evidence to reopen the claim.  In July 1994, the Veteran filed a claim to reopen service connection for a low back disability.  The RO sent the Veteran a letter in July 1994 noting that in order for the claim to be reconsidered, the Veteran had to submit new and material evidence showing that the back disability was incurred in or aggravated by military service.  No subsequent evidence was submitted.  Because the Veteran did not appeal the February 1994 rating action to the Board, which he had the right to do under the law, it became final.  

In February 2006, he filed a request to reopen his claim.

Evidence considered at the time of the last final rating decision included the STRs, which show that the Veteran injured his lumbar spine in September 1963 when he fell backwards approximately seven feet onto his back to a catwalk.  After service, a November 1990 general VA examination report shows complaints of low back pain and objective findings of positive straight leg raising, palpable paraspinal muscle spasm of the lumbar area, and limitation of motion of the lumbar spine.  A May 1993 letter from a private physician notes an assessment of chronic low back pain and new symptoms consistent with possible radiculopathy.  The physician noted the Veteran's reported history of back injury in service and noted that this was apparently service-related.  In June 1993, a letter from a physical therapist notes that the Veteran should not be driving trucks due to his back condition.

Evidence received since the last final rating decision includes private treatment records dated from November 1992 to May 1993, which show a diagnosis of degenerative joint disease of the thoracolumbar spine with decreased range of motion.  An April 1995 general VA examination report shows marked paraspinal muscle spasm, tenderness to percussion over the lower thoracic area, and marked limitation in range of motion.  The diagnosis was "status post low back injury, recorded active military duty."  A May 2004 VA nurse's record also shows a diagnosis of osteoarthrosis of the spine with complaints of back pain.  

The Board views the evidence submitted since the February 1994 rating decision as being new and material because, assuming it to be credible for the purpose of the request to reopen the claim, it shows the Veteran has a present diagnosis of degenerative joint disease of the thoracolumbar spine, which was not shown before.  Therefore, it bears directly and substantially upon the specific matter under consideration, and is so significant as to warrant reconsideration of the merits of the claim on appeal.  See Hodge, supra.  Thus, this evidence is new and material, and we may reopen the appellant's claim of entitlement to service connection for a low back disorder.  See the remand, below.

IV.  Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204(c) (2010).

The Veteran submitted a written statement dated in May 2008 noting that he wished to withdraw his service connection claims for right shoulder rotator cuff damage, right ear hearing loss, and PTSD.  The Veteran's withdrawal of these issues also was noted at the May 2008 RO hearing.

Because the Veteran has withdrawn his appeal as to the above issues, there remain no allegations of error of fact or law for appellate consideration on those issues, and the Board does not have further jurisdiction.


ORDER

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence has been received to reopen the service connection claim for a low back disorder, and to this extent only, the claim is granted.

The appeal with respect to the claim of service connection for right shoulder rotator cuff damage is dismissed.

The appeal with respect to the claim of service connection for right ear hearing loss is dismissed.

The appeal with respect to the claim of service connection for PTSD is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the low back disorder claim on the merits at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes providing a VA examination to resolve whether the present lumbar spine disability is related to the Veteran's military service.  

STRs show that the Veteran injured his lumbar spine in September 1963 when he was painting overhead, lost his balance, and fell backwards approximately seven feet onto his back on a steel deck.  He complained of frequent muscles spasms and pain in the low back.  X-rays were within normal limits.  He was diagnosed with contusion to the lumbosacral area and placed on continuous bedrest from September 24, 1963, to October 9, 1963, at which time he was returned to full duty status.  The discharge examination report in June 1966 shows normal clinical evaluation of the spine.  

The Veteran testified at the May 2008 RO hearing that he fell approximately "14 feet" off of a scaffold while aboard a Navy ship.  He recalled that he landed just underneath the shoulder blades around the mid part of the back.  They put him in a "body basket" and life-flighted him back to San Diego, California, where he was hospitalized for 28 or 29 days.  After that time he was returned to duty aboard ship but it was designated for light duty for two and a half years before resuming full duty status.  He stated that after service he took a lot of Aspirin, Tylenol, and Ibuprofen for pain, and then when it got worse he eventually saw his civilian doctor in 1993.

A November 1990 general VA examination report shows that on physical examination straight leg raising was carried out to only 70 degrees with either leg, with complaint of low back pain.  On standing, there was palpable paraspinal muscle spasm of the lumbar area.  There was limitation of motion of lateral flexion on either side, on rotation to the right, and anterior flexion.  Maneuvers were carried out with marked increase in paraspinal muscle spasm and pain.  He was able to squat but complained of pain.  X-rays showed normal height and alignment of lumbar vertebral bodies with no definite evidence of spondylolisis or spondylolisthesis.  The Veteran reported that following discharge from the Navy, he did body and fender work until 1980, when he had to stop this work because he could no longer bend over and work on cars.  He then drove interstate trucks for a number of years but had a great deal of difficulty driving because of his back.  He also was unable to do any loading or unloading.  Additionally, he complained of numbness in his right leg.

Private treatment records dated from November 1992 to May 1993 show a diagnosis of degenerative joint disease of the thoracolumbar spine with decreased range of motion and complaints of radiating pain into the left leg.  A May 1993 letter from a private physician notes an assessment of chronic low back pain and new symptoms consistent with possible radiculopathy.  The physician noted the Veteran's reported history of back injury in service and noted that this was apparently service-related.  A June 1993 letter from a physical therapist notes that the Veteran should not be driving trucks due to this back condition.

In April 1995, a general VA examination report notes the Veteran's history of injury in service.  It was noted that he had been seen recently in the VA Hospital at Walla Walla, though there was no such record in his chart.  The Veteran reported that he last worked as a truck driver in December 1992, when, because of the jarring of his spine, his doctor recommended that he no longer drive a truck.  On physical examination, there was marked paraspinal muscle spasm when the Veteran was standing.  There also was tenderness to percussion over the lower thoracic area, in addition to marked limitation in range of motion associated with marked increase in paraspinal muscle spasm and subjective tenderness.  The diagnosis was status post low back injury, recorded active military duty.  A May 2004 VA nurse's record also shows a diagnosis of osteoarthrosis of the spine with complaints of back pain.

The evidence as it stands is insufficient to resolve this claim.  Specifically, while there is a 27-year gap between the Veteran's 1963 in-service back injury and the post-service November 1990 VA examination report showing limitation of motion and spasms in the back, the Veteran has stated that he has had continuous symptomatology with his back since the injury in service.  The Veteran is competent report symptoms that he has experienced with his back.

VA has a duty to obtain a medical examination or opinion if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in- service event, injury, or disease, (3) an indication that the current disability may be associated with the in-service event, and (4) a lack of sufficient evidence to make a decision on the claim.  38 C.F.R. § 3.159(b)(4); see McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004). The Court said the threshold for the need for an examination or opinion is low.

Because the record shows the Veteran injured his lumbar spine in service, has described continual pain in the back since service, and currently has a lumbar spine disability, a medical opinion should be provided to assess whether there is any direct causal relationship between any present diagnosis of the thoracolumbar spine and his military service.

Further, the Veteran reported on the April 1995 VA general examination report that he had recently been seen at a VA medical facility in Walla Walla, Washington.  These records do not appear in the claims file.  As they appear to be pertinent to the present claim, VA should attempt to obtain these records. 

Last, the Veteran apparently applied for SSA benefits in 1994, per a letter sent to VA from his private attorney dated in September 1994.  As the Veteran reported no income from SSA on a May 1995 letter, the SSA claim was apparently denied.  Nonetheless, any supporting documentation could be potentially applicable to the Veteran's service connection claim for his back disability; and thus, should be obtained.  Specifically, he reported that he stopped working in 1992 because of his back disability.  He also was granted non-service connected disability pension benefits, in part, due to his back disability, in April 1995.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Medical Center in Walla Walla, Washington and request any records of treatment of the back for the Veteran from 1993 to 1995.  Document all attempts to obtain the records.  If the attempts to obtain the records are unsuccessful, notify the Veteran and allow for an opportunity to respond.

2.  Contact SSA and request any records of the Veteran applying for benefits from 1993 to 1995, and if so, obtain any supporting documentation regarding the decision that was made.  Document all attempts to obtain the records.  If the attempts to obtain the records are unsuccessful, notify the Veteran and allow for an opportunity to respond.

3.  Schedule the Veteran for a VA orthopedic examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that he has any current disorder(s) of the thoracolumbar spine, which was caused by or is the result of military service, specifically his September 1963 injury to his spine; or whether such a causal relationship between any thoracolumbar spine disorder(s) and service is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


